—Order, Supreme Court, *300Bronx County (Stanley Green, J.), entered May 1, 1995, which granted defendants’ motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
The motion court properly concluded that plaintiff had failed to establish a prima facie case of negligence. It is well settled that an owner of property owes no duty to pedestrians to remove ice and snow that naturally accumulates upon the sidewalk in front of his or her premises unless he or she made the sidewalk more hazardous (Stewart v Yeshiva Nachlas Haleviym, 186 AD2d 731). Since there is no showing that the owner of the premises or its agents created a dangerous condition on the abutting sidewalk, or indeed made any attempt to remove the snow and ice before the accident occurred, the complaint must be dismissed (supra). We have considered plaintiffs other contentions and find them to be without merit. Concur— Milonas, J. P., Wallach, Kupferman, Tom and Andrias, JJ.